Name: Council Directive 72/426/EEC of 19 December 1972 amending the first Directive of 23 July 1962 on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward)
 Type: Directive
 Subject Matter: land transport;  organisation of transport;  transport policy
 Date Published: 1972-12-28

 Avis juridique important|31972L0426Council Directive 72/426/EEC of 19 December 1972 amending the first Directive of 23 July 1962 on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) Official Journal L 291 , 28/12/1972 P. 0155 - 0155 Finnish special edition: Chapter 7 Volume 1 P. 0150 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0022 Swedish special edition: Chapter 7 Volume 1 P. 0150 English special edition: Series I Chapter 1972(28-30.12) P. 0070 Greek special edition: Chapter 07 Volume 1 P. 0214 Spanish special edition: Chapter 07 Volume 2 P. 0005 Portuguese special edition Chapter 07 Volume 2 P. 0005 COUNCIL DIRECTIVE of 19 December 1972 amending the first Directive of 23 July 1962 on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) (72/426/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the accession of the new Member States to the European Economic Community and to the European Atomic Energy Community signed on 22 January 1972, and in particular Article 153 of the Act annexed thereto; Having regard to the proposal from the Commission; Whereas the first Council Directive of 23 July 1962 1 on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) must be amended to ensure the liberalisation of the type of carriage by road referred to in this Directive in respect of carriage by road between certain coastal regions of the Communities separated by a seaway; Whereas pursuant to Article 30 of the Act referred to above, the aforementioned Directive must be amended in conformity with the guidelines laid down in Annex II of that Act, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to the first Council Directive of 23 July 1962 shall be amended as follows: 1. The following shall be added to Annex I.1: "In the case of carriage between Member States whose territories are separated solely by an area of sea, no account shall be taken of the distance travelled on board a means of sea transport specially constructed and equipped for the carriage of commercial vehicles and operated as a regular service." 2. The following shall be added to Annex II.1: "In the case where a Member State does not have a common land frontier with another Member State, the distance of 25 km as the crow flies shall be calculated from the point where the vehicle is unloaded from a means of sea transport specially constructed and equipped for the carriage of commercial vehicles and operated as a regular service." Article 2 This Directive is addressed to the Member States. It shall take effect on the date of accession. Done at Brussels, 19 December 1972. For the Council The President T WESTERTERP 1OJ No 70, 6.8.1962, p. 2005/62.